COURT OF APPEALS
                                      SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 BONNIE SUDDERTH                       TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  SUE WALKER                                                                        LISA M. WEST
  BILL MEIER                                    TEL: (817) 884-1900
  LEE GABRIEL                                                                      GENERAL COUNSEL
  ELIZABETH KERR                               FAX: (817) 884-1932                  CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                            www.txcourts.gov/2ndcoa



                                            May 24, 2018

    Charles James Gibson                                  Joseph W. Spence
    909 Throckmorton St.                                  Assistant District Attorney
    Fort Worth, TX 76102                                  401 W. Belknap Street
    * DELIVERED VIA E-MAIL *                              Fort Worth, TX 76196
                                                          * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number: 02-18-00061-CR, 02-18-00062-CR,
                                              02-18-00063-CR
                     Trial Court Case Number: 1321486D, 1321487D,
                                              1321493D

    Style:           Michael Hongpathoum
                     v.
                     The State of Texas

          The reporter’s record has been filed under the date of Thursday, May 24,
    2018, in the above referenced causes.

          The appellant’s brief is due Monday, June 25, 2018. See Tex. R. App. P.
    38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party's brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

          PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
    are available from this office and appear on the court's website at
    www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
    to adhere to these standards and non-compliance will be addressed by the
    court accordingly.
02-18-00061-CR
May 24, 2018
Page 2




                 Respectfully yours,

                 DEBRA SPISAK, CLERK


                 By: Karen Brown, Deputy Clerk